Case 1:18+cv-03307 (GIN AV Document 77. Filed 01/24/49. BNGEERKR PF BG eI #4

ORI

*x = JAN24 1c
BROOKLYN OFFICE

18-

 

Gnited States Court of Appeals for the Second Circuit

 

In re TODD C. BANK, Individually and
on Behalf of All Others Similarly Situated,

Plaintiff-Petitioner,
-V. os

WILLIAM F. KUNTZ, I, in his official capacity as a United States District Judge
of the United States District Court for the Eastern District of New York,

Respondent,
-and-

COGINT, INC., FLUENT, INC, FLUENT,
LLC, and REWARD ZONE USA, LLC,

Defendants-Real Parties in Interest.

 

ON MANDAMUS FROM THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

 

PETITION FOR A WRIT OF MANDAMUS

TODD C. BANK

ATTORNEY AT LAW, P.C.
119-40 Union Turnpike
Fourth Floor
Kew Gardens, New York 11415
(718) 520-7125
By Todd C. Bank

Counsel to Petitioner

eA
Case 1:18,cv-03307-WFK-PK Document 77 Filed 01/24/19 Page 2 of 13 PagelD #: 444

 

TABLE OF CONTENTS

| Page
TABLE OF AUTHORITIES .......... 0.2.0... eee eee eee eee ee il
STATUTES 2.0... cc eee ee ee eee nee n eens ul
CASES 2... eee eect eee e ee ete ence nee il
INTRODUCTION ........ 2... cee teen ence eee 1
RELIEF SOUGHT ........ 0.0... . cece ee be eee cence 1
STATEMENT OF ISSUES .........0.. 0.000002 beeen eee 1
STANDARD OF REVIEW .......... 0.0... eee ee bee eee eee eee nee 2
STATEMENT OF THE CASE .......... 0... cece eect eee 2
ARGUMENT 2.0... 2. cece ee ent e ete t eee n ene eens 8

I. THE CRITERIA FOR THE ISSUANCE OF
A WRIT OF MANDAMUS ARE SATISFIED ..................005. 8
CONCLUSION .. 0... ee cee eel eee e ee een ence nes 8

 
Case 1:18:cv-03307-WFK-PK Document 77 Filed 01/24/19 [Page 3 of 13 PagelD #: 445

TABLE OF AUTHORITIES
Page

STATUTES
28 ULS.C. § 1651(a) 2. ee cc cee be teen eee eens 2
AT U.S.C. § 227 0. occ ce eee eee tebe cence ence een nees 2
CASES
United States v. Prevezon Holdings Ltd.,

839 F.3d 227 (2d Cir. 2016) ..... 2. eee hee eee eee eee eee 2

ii

 
INTRODUCTION

This petition arises out of Todd C. Bank, Individually and on Behalf of All

Others Similarly Situated v. Cogint, Inc., Fluent, Inc, F. luent, LLC, and Reward Zone

USA, LLC, Case 1:18-cv-03307-WFK-PK (E.D.N.Y.) (the {District Court action”),

wherein Respondent, William F. Kuntz, II, in his official capacity as a United States

District Judge of the United States District Court for the Eastern District of New York,

has refused to allow Plaintiff-Petitioner, Todd C. Bank (“Bank’’), to file: (1) a motion

to lift the stay that the District Court granted on December 14, 2018; and (ii) a motion

 

for clarification of the order in which the District Court denied my motion to strike

portions of the Answer of Defendants-Real Parties in Interest (“Defendants”).

RELIEF SOUGHT

Bank requests that this Court mandate that Respondent permit Petitioner to file:

(i) a motion to lift the stay that the District Court granted on

December 14, 2018; and

(ii) a motion for clarification of the order in which the District Court denied my motion

 

to strike portions of Defendants’ Answer.
STATEMENT OF ISSUES
1. Whether the District Court has the authority to

file motions that he is entitled to file as a matter of right.

 

 

 

refuse to permit Bank to
STANDARD OF REVIEW

The All Writs Act provides that, “. . . all courts established by Act of Congress

may issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C.

mandamus to issue, “(1) the party seeking issuance of the

§ 1651(a). For a writ of

writ must have no other

adequate means to attain the relief it desires; (2) the issuing court, in the exercise of its

discretion, must be satisfied that the writ is appropriate under the circumstances; and

(3) the petitioner must demonstrate that the right to issuance of the writ is clear and

indisputable.” United States v. Prevezon Holdings Ltd., 839 F.3d 227, 237 (2d Cir.

2016) (citation and quotation marks omitted).

STATEMENT OF THE CASE

On June 6, 2018, Bank commenced the District Court

the federal Telephone Consumer Protection Act, 47 U.S.C.

action, which arose under

Section 227.

On July, 19, 2018, Defendants served their Answer (Dkt. No. 10) to the

Complaint (Dkt. No. 1).
On August 10, 2018, Defendants filed a motion (Dkt
action (the “Stay Motion’) and a declaration (Dkt. No. 40)

(Dkt. No. 41) in support thereof.

No. 39) for a stay of this

and memorandum of law

On August 13, 2018, Bank filed a declaration (Dkt. No. 42) in partial opposition

to the Stay Motion.

 
On September 21, 2018, Bank filed a motion (Dkt. No, 51) to strike portions of
Defendants’ Amended Answer to the Complaint (the “Strike Motion”) and a
memorandum of law (Dkt. No. 52) in support thereof. On October 18, 2018,
Defendants filed a memorandum of law (Dkt. No. 60) in opposition. On October 25,
2018, briefing on the motion was completed by Bank’s filing of a reply memorandum
of law (Dkt. No. 61).

On September 24, 2018, Defendants filed a letter (Dkt. No. 54) requesting that
the District Court accept an untimely declaration that Defendants filed (as part of Dkt.

No. 54) in connection with the Stay Motion.

 

On September 25, 2018, the District Court issued an order (Dkt. No. 55) that
stated, in relevant part: “Defendants’ September 24, 2018 motion for leave to file a

document, ECF No. 54, is GRANTED. In response to Defendants’ September 24, 2018

letter, ECF No. 54, Plaintiff must serve and file any responsive papers, including a
sur-reply, on ECF on or before 5:00 P.M. on Friday, October 12, 2018.”

On September 25, 2018, Bank filed, pursuant to Dkt. No. 55, a declaration (Dkt.
No. 56) as a sur-reply in partial opposition to the Stay Motion.

On September 25, 2018, Bank filed a declaration (Dkt. No. 57) in which Bank
stated: “I do not oppose Defendants’ [letter] motion” filed as Dkt. No. 54. Bank Decl.,

Dkt. No. 57, 4 3. However, Bank had apparently misread Dkt. No. 55 as directing

Bank to respond to that motion, whereas Dkt. No. 55 had granted that motion and
directed Bank to file any substantive response to the i by “5:00 P.M. on

Friday, October 12, 2018.”

On December 14, 2018, the District Court issued an order (Dkt. No. 62), which

stated, in full:

On August 10, 2018, Defendants in the above-captioned
action moved to stay this case until the resolution of the
Federal Communications Commission’s rulemaking process
related to a safe[-]harbor exemption for calls placed to
reassigned telephone numbers and to the interpretation of
the term “called party” as used in the Telephone Consumer
Protection Act, 47 U.S.C. § 227. Defendants’ motion to stay

is GRANTED. ECF No. 39.

On December 31, 2018, Bank filed a motion (Dkt. No

. 64) to lift the stay and a

memorandum of law (Dkt. No. 65) in support thereof. On fhe District Court’s ECF

system, Bank chose the description that Bank thought most closely described the

motion, such description being “Set Aside.”
On December 31, 2018, the District Court issued a tex
“ORDER denying [64] Motion to Set Aside. So Ordered by

II on 12/31/2018. (Kuntz, William)” (the “Lift-Stay-Motion

t order that stated, in full:
Judge William F. Kuntz,

Denial Order’).

On December 31, 2018, the District Court issued a second text order, which

stated, in full: “ORDER denying [51] Motion to Strike. So Ordered by Judge William

F. Kuntz, II on 12/31/2018. (Kuntz, William)” (the “Strike-Motion Denial Order’).

On December 31, 2018, Bank filed a motion (Dkt. No. 66) for clarification of

the Strike-Motion Denial Order and a memorandum of law

4

(Dkt. No. 67) in support

 
thereof, wherein Bank stated: “Bank, in order that Bank can

his effort to strike portions of Defendants’ Amended Answer,

decide whether to renew

and, ifso, how, requests

that the Court explain why it denied Bank’s motion.” Dkt. No. 67 at 1 (emphases in

original). On the District Court’s ECF system, Bank chose tl

he description that Bank

thought most closely described the motion, such description being “More Definite

Statement.”
On December 31, 2018, Bank also filed a motion (Dkt

of the Lift-Stay-Motion Denial Order and a memorandum

support thereof, wherein Bank stated: “Bank, who, of cours«

No. 68) for clarification
of law (Dkt. No. 69) in

>, continues to desire the

 

lifting of the stay, requests that the Court explain why it denied Bank’s motion in order

that Bank can decide whether to renew his effort to seek the stay, and, ifso, how.” Dkt.

No. 69 at 2 (emphases in original). On the District Court’s ECF system, Bank chose

the description that Bank thought most closely described the
being “More Definite Statement.”

On January 1, 2019, the District Court issued a text
“ORDER denying [66] Motion for More Definite Statemer
William F. Kuntz, II on 1/1/2019. (Kuntz, William).”

On January 1, 2019, the District Court issued a second

in full: “ORDER denying [68] Motion for More Definite S

motion, such description

order that stated, in full:

nt. So Ordered by Judge

{ text order, which stated,

tatement. So Ordered by

 

Judge William F. Kuntz, If on 1/1/2019. (Kuntz, William).”,
On January 2, 2019, Bank submitted a letter (Dkt. No.

|
that stated, in full:

70) to the District Court

I am the plaintiff in the above-referenced matter. The
parties request the following briefing schedule for my
anticipated motion to lift the stay that the Court had ordered
on December 14, 2018 (Dkt. No. 62), and for my
anticipated motion for clarification of the text order dated
December 31, 2018, that denied my motion (Dkt. No. 51) to

strike portions of Defendants’ Amended Answer.

Motion due within one business day of the Court’s

ordering of a briefing schedule;
Opposition due three weeks after service
and

of motion;

Reply due two weeks after service of opposition.

This letter was submitted pursuant to the Individual Motion Practices and Rules

of Judge William F. Kuntz, II, which state:

The parties are to set up their own briefing schedule [for a
motion] and submit it to the Court for approval. Approval

may be given at the pre-motion conference, or,
is not given at that time or where no pre-motion
is required, the briefing schedule shall be set in a
order issued by the Court. No party is to serve
paper prior to obtaining court approval for the s

Id., Rule ITI(E)(1).

if approval
conference
scheduling
any motion
chedule.

On January 3, 2019, the District Court issued an order (Dkt. No. 71) that

superimposed the following upon a copy of Dkt. No. 71: “[t]he application is denied.”

The corresponding docket text stated, in full: “ORDER re [70] Letter requesting

briefing schedule filed by Todd C. Bank. Application Denied. SO Ordered by Judge

 
William F. Kuntz, II on 1/2/2019. (Tavarez, Jennifer).”

On January 3, 2019, Bank submitted a letter (Dkt. No. 72) to the District Court

that stated, in full:

I am the plaintiff in the above-referenced matter. The
parties request the following briefing schedule for my
anticipated motion to lift the stay that the Court had ordered
on December 14, 2018 (Dkt. No. 62).

Motion due within one business day of the Court’s
ordering of a briefing schedule;
Opposition due three weeks after service of motion;
and
Reply due two weeks after service of opposition.

On January 3, 2019, Bank submitted a second letter (Dkt. No. 73) to the
District Court, which stated, in full:

I am the plaintiff in the above-referenced|matter. The
parties request the following briefing schedule for my
anticipated motion for clarification of the text order dated
December 31, 2018, that denied my motion (Dkt. No. 51) to
strike portions of Defendants’ Amended Answer.

 

Motion due within one business day of the Court’s
ordering of a briefing schedule; |
Opposition due three weeks after service of motion;
and Reply due two weeks after service of opposition.
On January 4, 2019, Bank called (718) 613-2205, which, according to Judge
Kuntz’s individual rules, belongs to Judge Kuntz’s case ger. Bank left a voice

message in which Bank asked if Bank might have overlooked a rule relating to the

requesting of the briefing schedules. Bank has not received a response to this message.
On January 8, 2019, Bank called (718) 613-2200, which, according to Judge
Kuntz’s individual rules, belongs to Judge Kuntz’s chamber. ank left a voice message
in which Bank asked if Bank might have overlooked a rule relating to the requesting
of the briefing schedules. Bank has not received a response to this message.

ARGUMENT
POINT I

THE CRITERIA FOR THE ISSUANCE OF
A WRIT OF MANDAMUS ARE SATISFIED

Bank clearly has the right to make the motions for each of which he has twice
submitted a proposed briefing schedule pursuant to Judge Kuntz’s individual rules;
concomitantly, Judge Kuntz does not have the authority to refuse to permit Bank to
make those motions.

CONCLUSION

Bank requests that this Court mandate that Respondent, William F. Kuntz, II, in

 

|
his official capacity as a United States District Judge of the United States District Court
for the Eastern District of New York, permit Bank to file, in the District Court action:
(1) a motion to lift the stay that the District Court granted on December 14, 2018; and

(11) a motion for clarification of the Strike-Motion Denial Order.

[continued on next page]

 
Case 1:18-cv-03307-WFK-PK Document 77 Filed 01/24/19 Page 12 of 13 PagelD #: 454

Dated: January 17, 2019

s/ Todd C. Bank
TODD C. BANK

ATTORNEY AT LAW, P.C.
119-40 Union Turnpike
Fourth Floor
Kew Gardens, New York 11415
(718) 520-7125
By Todd C. Bank

Counsel\to Petitioner

 
 

 

¥O-E 19S LAPOecY OZI t

cae IMM

2T@é ES¢h oooo O2%2 éTO2

TMA

 

SS9001g

JO S9IAISG JO JOAIaDoq sUunYy
TOTE[ OA Man “UATYooI1g

sey eZe[g UBWIped S7Z

YIOA MSN Jo OLYSIG Ws}seq
UNOD PIsiq saje1g pouupy

©

 

 

! SII yYAOX MIN ‘suapaey MOM

| 100],4 YjAn0y

| ayiduiny UOIU/) OP-61T

L O'd “Mery 38 Asus10}2y ‘yuRg ‘> ppoy.

Tfilteldatetlfc Eta lll

a
